t c memo united_states tax_court estate of cyril i magnin deceased donald isaac magnin executor petitioner v commissioner of internal revenue respondent’ docket no filed date stuart s lipton frederick j adam jerome b falk jr douglas a winthrop and denise m riley for petitioner rebecca t hill for respondent supplemental memorandum findings_of_fact and opinion ruwe judge this case is before the court on remand from the court_of_appeals for the ninth circuit for further consideration consistent with its opinion in estate of magnin v this memorandum opinion supplements our memorandum opinion in estate of magnin v commissioner tcmemo_1996_25 revd and remanded 184_f3d_1074 9th cir - - commissioner 184_f3d_1074 9th cir reversing our decision in tcmemo_1996_25 regarding the proper measurement of the property interest transferred by decedent and remanding for a determination of the values of the property interests both transferred and received by decedent pursuant to an date agreement the issue for decision on remand is whether decedent received adequate_and_full_consideration within the meaning of sec_2036 for the remainder_interest he agreed to transfer to his children findings_of_fact we stated the detailed and intricate facts of this case in our original opinion see estate of magnin v commissioner tcmemo_1996_25 we summarize the relevant facts from that opinion and set forth additional findings_of_fact for purposes of deciding the issue on remand agreement between joseph and cyril on date decedent cyril magnin cyril entered into an agreement the agreement or the agreement with his father joseph magnin joseph relating to shares of stock in two companies joseph magnin co inc jm and specialty shops inc specialty the preamble to the agreement set forth the following ‘unless otherwise indicated all section references are to the internal_revenue_code in effect as of the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure premises whereas the parties hereto are the owners of the majority of the issued and outstanding_stock of joseph magnin company inc a california corporation and specialty shops inc a nevada corporation hereinafter called said corporations and whereas the parties hereto have over many years last past mutually controlled the operation and management of said corporations in the best interests of said corporations and the stockholders thereof and whereas cyril magnin desires that upon the death of joseph magnin the control of said corporations shall be vested in cyril magnin for the term of his life and whereas joseph magnin is willing under and subject_to the terms and conditions hereinafter set forth to provide in his last will and testament that all of his stock both common and preferred of said corporations shall be bequeathed to cyril magnin as trustee for the benefit of cyril magnin ellen magnin newman donald magnin and jerry magnin and that cyril magnin as said trustee shall have the sole right to vote said stock for the term of his life as provided in said last will and testament consistent with these premises the terms of the agreement provided that joseph agreed to bequeath his jm and specialty stock to cyril as sole trustee for cyril’s life as already provided in his will which provision he agreed not to revoke cyril agreed to will in trust all his jm and specialty stock now owned or hereafter acquired to a bank trustee for the benefit of his three children the agreement further provided that in the event of the sale of all or any part of the stock of the corporations or in the event of a dissolution of either q4e- corporation cyril would create a_trust of the proceeds he received under the terms of which the income of said trust would belong to cyril for his life and the principal would be distributed upon his death to his three children prior to the agreement joseph and cyril were concerned about the future of their businesses cyril had begun dating women after the death of his wife anna and joseph wanted to ensure that the business would remain in the family and that cyril’s shares of stock would not go to one of these women cyril on the other hand was concerned about control of the business upon joseph’s death control of the business was very important to cyril he saw control of the business as a means to enhance his social political and business position in the community cyril also feared that if he had to share control with his children he might someday be fired by them as of date jm had issued and outstanding big_number shares of stock consisting of big_number shares of preferred_stock and big_number shares of common_stock all of which had voting rights the shareholdings of joseph and cyril in jm were as the articles of incorporation of newman magnin co subsequently jm were silent as to the voting rights of the preferred_stock until a amendment which expressly provided that the preferred_stock was entitled to voting rights equal to those of the common_stock however it appears that prior to the amendment the preferred_stock was considered to be voting by the corporation and that the holders of the preferred_stock actually did exercise voting rights follows joseph cyril common_stock big_number preferred_stock big_number big_number total big_number big_number thus joseph held dollar_figure percent of the voting power of jm and cyril held dollar_figure percent of the voting power together their shares represented dollar_figure percent of the voting power as of date specialty had issued and outstanding big_number shares of stock consisting of big_number shares of voting common_stock and big_number shares of nonvoting preferred_stock the ownership of specialty stock as of that date is unclear but it appears that jean blum owned shares of the common_stock and big_number shares of the preferred_stock and cyril joseph and donner factors together owned the remaining shares of common_stock and big_number shares of preferred_stock for purposes of valuing the respective stock interests of cyril and joseph both parties’ experts assumed the following share ownership in specialty 5in respondent’s proposed findings_of_fact respondent states that both experts assumed these figures were the share ownership of cyril and joseph the estate failed to object and its valuations assume the same numbers both parties relied on the expert reports and the share ownership of specialty used in them in reaching their respective conclusions as to the value of the interests transferred and received by cyril accordingly these figures are used for purposes of deciding the value of the respective stock interests of cyril and joseph joseph cyril voting common_stock nonvoting preferred_stock big_number big_number on date cyril also held certain options to acquire jm stock on date joseph had granted to cyril and anna as joint_tenants with the right_of_survivorship an option to purchase big_number shares of joseph’s common_stock in jm at dollar_figure per share the option could be exercised only within days after joseph’s death cyril also held various options to purchase big_number shares of jm common and big_number shares of jm preferred_stock owned by edward r and mae c nichols which were granted by four agreements dated between date and date the nichols options joseph was a party to the may agreement which had granted the option to purchase most of the nicholses’ jm stock ie big_number shares of common and big_number shares of preferred_stock performance of date agreement joseph died on date cyril was the executor of joseph’s estate joseph’s last will and testament bequeathed all his stock in jm and specialty to cyril in trust and provided that cyril was to divide the stock into four separate trusts one-half of the stock was to be placed in the cyril magnin trust in date cyril assigned his rights in the nichols options to the testamentary_trust established by joseph’s will of which he was the trustee on date cyril exercised the options on behalf of the trust for the benefit of cyril one-sixth of the stock was to be placed in each of the three remaining trusts one trust for the benefit of each of joseph’s three grandchildren as the trustee of the four trusts cyril had the power to vote the stock these provisions were as promised by joseph to cyril under the date agreement additionally cyril received a life interest in the income from the cyril magnin trust on date cyril created three trusts one for each of his three children he transferred inter alia the proceeds of his jm stock that had been sold in a buyout of all jm stock by amfac inc under the terms of each trust cyril retained an income_interest for his life and upon cyril’s death the trust was to terminate and the principal and undistributed_income were to be distributed to the beneficiary this transfer to the trusts was made in fulfillment of cyril’s obligations under the date agreement with joseph facts related to value of jm and specialty jm originally operated one location in downtown san francisco in a second store was opened in palo alto california and three other stores were opened between and 1950--one in san mateo and two in sacramento california jm did not begin to expand considerably until the mid-1950's eventually operating stores by the end of jm was primarily engaged in the sale of women’s clothing and accessories and it also provided beauty salon services jm catered toward younger women between the ages of and years old and in middle- to upper- income brackets in date cyril joseph and jean blum formed specialty for the purpose of operating a branch store in reno nevada at that time jm lacked the capital to open a new store specialty opened a second store in oakland california in and a third store in lake tahoe nevada in all specialty’s stores were operated under the jm name and by jm management and they had merchandise and customers similar to jm’s whenever possible jm and specialty elected to lease rather than own their store locations the companies did not have a great deal of available capital and leasing store locations permitted them to expand relevant financial data from the financial statements of jm for the fiscal years ending date through are as follows fiscal_year ending january in thousands assets dollar_figure dollar_figure dollar_figure dollar_figure rarned surplu sec_645 sales big_number big_number big_number big_number net_income al similarly relevant data from the financial statements of --- - specialty for the fiscal years ending date through are as follows fiscal_year ending january in thousands assets dollar_figure dollar_figure dollar_figure dollar_figure rarned surplu sec_120 sale sec_742 net_income on his gift_tax_return joseph valued the jm common_stock at dollar_figure per share on his gift_tax_return joseph valued the jm common_stock between dollar_figure and dollar_figure per share on his gift_tax_return cyril valued the jm common_stock at dollar_figure per share and the jm preferred_stock at dollar_figure per share as of date cyril’s gift_tax_return was not filed until and it acknowledged that the values were in line with the stock values determined in connection with the settlement of joseph’s estate joseph died on date joseph’s estate_tax_return included the value of jm and specialty stock as follows stock per-share value big_number shares jm subject_to option at dollar_figure per share dollar_figure big_number shares jm common dollar_figure big_number shares jm preferred dollar_figure shares specialty common dollar_figure big_number shares specialty preferred dollar_figure the irs estate_tax examiner proposed certain adjustments to joseph’s taxable_estate including an increase in the per-share -- - value of jm common and preferred_stock to dollar_figure and dollar_figure respectively the estate agreed to these changes deficiency amount cyril died testate on date in san francisco california donald isaac magnin cyril’s oldest son is the executor of cyril’s estate and he filed a timely federal estate_tax_return the estate_tax_return identified the agreement and stated that cyril received adequate_and_full_consideration under the agreement in the notice_of_deficiency respondent determined a deficiency of dollar_figure in federal estate_tax the deficiency was based in large part on respondent’s determination that the the parties stipulated that the estate and gift_tax returns and the document setting forth the agreed-upon adjustments related to joseph’s estate_tax_return were authenticated and are admissible in evidence rule d requires that any objection to all or any part of a stipulation should be noted in the stipulation but the court will consider any objection to a stipulated matter made at the commencement of the trial or for good cause shown made during the trial additionally it is a fundamental rule_of evidence that an objection not timely made is waived 549_f2d_1263 9th cir fed r evid a in its reply brief the estate argues for the first time that the document setting forth the agreed-upon adjustments related to joseph’s estate_tax_return is inadmissible to establish values under rule a and fed r evid by failing to make a timely and specific objection on the basis of fed r evid the estate waived its right to contest the admission of joseph’s estate_tax settlement on that ground see 177_f3d_839 9th cir furthermore the estate’s objection to a stipulated document which the estate agreed was authenticated and admissible is untimely and we decline to consider it see rule d pan am acceptance corp v commissioner tcmemo_1989_440 value of the three trusts created in in which cyril retained a life interest was includable in the gross_estate in the notice_of_deficiency respondent determined that the value of the three trusts includable in the gross_estate was dollar_figure which was calculated by taking the value of the three trusts at the appropriate valuation_date dollar_figure less the value of consideration received by cyril in connection with the agreement dollar_figure in an amended answer respondent asserted a deficiency in estate_tax of dollar_figure based in part on respondent’s revised determination that cyril received no consideration for the transfers and that the entire value of the three trusts was includable in the gross_estate respondent’s assertion in the amended answer that there was no consideration increased the original deficiency we held that the issue of whether the consideration was less than dollar_figure was a new_matter and that the burden_of_proof was on respondent with respect to this issue see estate of magnin v commissioner tcmemo_1996_25 both parties’ experts used a valuation_date of date to determine the values of the interests exchanged between joseph and cyril on brief respondent argued that the amount of ‘the amount includable in the gross_estate under sec_2036 is reduced by the value of any consideration received by the decedent at the time of the transfer see sec_2043 estate of magnin v commissioner 184_f3d_1079 9th cir 347_f2d_7 9th cir the consideration received by cyril was limited to approximately dollar_figure based on the report and testimony of an expert appraiser stephen a stewart mr stewart the estate argued that the consideration received by cyril was dollar_figure based on the report and testimony of its expert appraiser bryan h browning mr browning mr stewart assigned a value of dollar_figure to cyril’s entire stock interest dollar_figure of which was allocated to cyril’s remainder_interest mr browning assigned a value of dollar_figure to cyril’s entire stock interest dollar_figure of which was allocated to cyril’s remainder_interest prior court proceedings the main issue for decision in this case was whether cyril’s transfers in trust with retained life estates were includable in his gross_estate or whether they were excluded from the estate because they were bona_fide sales for adequate_and_full_consideration within the meaning of sec_2036 in our original opinion we upheld respondent’s deficiency determination although we found that the agreement contained an element of bargained-for consideration we noted that this did not automatically establish adequate_and_full_consideration within the meaning of sec_2036 see estate of magnin v commissioner tcmemo_1996_25 347_f2d_7 n 9th cir we held that the proper calculation of the interest transferred by cyril required a valuation of the full fee-simple interest in the property transferred to the trust not just the remainder_interest and that cyril had not received adegquate and full consideration for the full fee-simple interest we relied on the holding in united_states v past supra that adequate_and_full_consideration must be given for the value of the entire property interest transferred to the trust not just the remainder_interest id pincite alternatively we indicated that even if the proper measure of adequate_and_full_consideration had been the remainder_interest the estate had not established that cyril had received adequate_and_full_consideration for the remainder_interest ’ in our prior opinion we stated that the proper standard to apply in ‘in a footnote we stated even if we were to hold that sec_2036 requires receipt of adegquate and full consideration for only the remainder_interest we would find that petitioner has not met its burden of proving that the value of the interest in joseph’s stock that cyril received equaled the value of the remainder_interest transferred we conclude infra that the value of the interest received by cyril is dollar_figure the value of the remainder_interest transferred by cyril is dollar_figure according to the estate and dollar_figure under respondent’s calculations these values were determined after the parties made certain posttrial adjustments to their expert reports although we need not determine the precise value of the remainder_interest transferred by cyril we conclude that it was more than dollar_figure this conclusion is based on the evidence including the expert witnesses’ opinions and the values placed on jm and specialty stock in gift and estate_tax returns filed by cyril and joseph between and estate of magnin v commissioner tcmemo_1996_25 n valuing the property interests transferred and received by cyril was the hypothetical willing buyer and willing seller standard see estate of magnin v commissioner tcmemo_1996_25 the estate appealed our decision the court_of_appeals for the ninth circuit declined to follow its previous holding in united_states v past supra that adequate_and_full_consideration must be given for the value of the entire property interest transferred to the trust not just the remainder_interest because that case did not elaborate upon the rule or evaluate its merit estate of magnin v commissioner f 3d pincite instead the court_of_appeals held that ‘adeguate and full consideration’ is measured against the actuarial value of the remainder_interest rather than the full fee-simple value of the property interest transferred to the trust id pincite see also estate of 116_f3d_749 5th cir 101_f3d_309 3d cir revg 105_tc_252 the court_of_appeals also discussed our previously mentioned footnote in which we said that even if the proper measure of full consideration had been the remainder_interest the estate had not shown that cyril received adequate_consideration for that interest see estate of magnin v commissioner f 3d pincite the court_of_appeals noted that we had discussed the -- - appropriate standard for valuation purposes and agreed that the valuation determination in the notice_of_deficiency is entitled to a presumption of correctness see id however the court_of_appeals held that the previously mentioned footnote in our prior opinion did not provide sufficient analysis for it to review whether cyril received less than adequate_and_full_consideration pursuant to the date agreement and instructed us to explain how we determined the value of the consideration that cyril transferred and received see id the court_of_appeals remanded the case for findings that explain how we determined the values of the respective property interests both transferred and received by cyril see id opinion a decedent’s gross_estate generally includes the value of all property interests transferred by the decedent during his life in which he retained for his life the right to the possession enjoyment or income from the property see sec_2036 however if the property interest transferred by the stn our prior opinion we held that the value of what cyril received should be determined by ascertaining the price at which the property would change hands between a willing buyer anda willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts estate of magnin v commissioner tcmemo_1996_25 sec_20_2031-1 estate_tax regs sec_2036 provides in pertinent part continued -- - decedent was part of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth then sec_2036 will not require inclusion in the gross_estate id if there is consideration but it is not adequate_and_full_consideration then the property interest transferred by the decedent is included in his gross_estate and an offset is allowed for the partial consideration received sec_2043 estate of magnin v commissioner f 3d pincite2 united_states v past f 2d pincite as a result of the transfers in trust of the proceeds continued sec_2036 general_rule --the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life the possession or enjoyment of or the right to the income from the property sec_2043 provides sec_2043 in general --if any one of the transfers trusts interests rights or powers enumerated and described in sec_2035 to inclusive and sec_2041 is made created exercised or relinquished for a consideration in money or money’s worth but is not a bona_fide sale for an adequate_and_full_consideration in money or money’s worth there shall be included in the gross_estate only the excess of the fair_market_value at the time of death of the property otherwise to be included on account of such transaction over the value of the consideration received therefor by the decedent of cyril’s shares cyril retained a life_estate within the meaning of sec_2036 since the transfers were in fulfillment of the agreement we must look to the value of the consideration that cyril transferred and received on date in order to find for the estate the lifetime interests in joseph’s shares received by cyril must be adequate_and_full_consideration for the remainder_interest cyril was required to transfer to his children both interests being valued as of date estate of magnin v commissioner f 3d pincite see also estate of wheeler v united_states supra pincite estate of d’ambrosio v commissioner supra pincite a valuation of stock of jm and specialty in determining the value of unlisted stocks actual arm’s- length sales of such stock conducted in the normal course of business within a reasonable_time before or after the valuation_date are the best indicia of market_value see 73_tc_266 however the stocks of jm and specialty were not publicly traded at the time of the agreement and there is no evidence of sales of stock of these two companies at any time near date in the absence of arm’s-length sales the value of closely held stock is determined indirectly by weighing the corporation’s net_worth prospective earning power dividend-paying capacity and other_relevant_factors see estate of andrews v commissioner t c - - sec_20_2031-2 estate_tax regs these factors cannot be applied with mathematical precision thus the weight to be given to each factor must be tailored to account for the specific facts of the case at hand see 48_tc_502 additionally the rights restrictions and limitations of the various classes of stock must be considered in making valuation determinations see 94_tc_193 estate of anderson v commissioner tcmemo_1988_511 the factors to be considered are those that an informed buyer and an informed seller would take into account see 325_f2d_934 8th cir affg tcmemo_1961_347 revrul_59_60 1959_1_cb_237 has been widely accepted as setting forth the appropriate criteria to consider in determining the fair_market_value of stock of closely held corporations see estate of newhouse v commissioner supra pincite the following factors which are virtually identical to those listed in sec_20_2031-2 estate_tax regs are to be considered a the nature of the business and the history of the enterprise from its inception b the economic outlook in general and the condition and outlook of the specific industry in particular c the book_value of the stock and the financial condition of the business d the earning capacity of the company e the dividend-paying capacity f whether or not the enterprise has goodwill or other intangible value g sales of the stock and the size of the block of stock to be valued h the market price of stocks of corporations engaged in the same or a similar line_of_business having their stocks actively_traded in a free and open market either on an exchange or over-the-counter rev_rul c b pincite both parties relied on the reports and testimony of expert witnesses to assign values to the consideration received by cyril and the property interest transferred by cyril while expert opinions may assist in evaluating a claim we are not bound by these opinions and may reach a decision based on our own analysis of all the evidence in the record see 304_us_282 estate of newhouse v commissioner supra where experts offer conflicting estimates of fair_market_value we examine the factors they used and decide the appropriate weight given to each see 38_tc_357 we may accept the opinion of an expert in its entirety see 74_tc_441 or we may be selective in the use of any portion see 86_tc_547 because valuation necessarily results in an - - approximation the valuation figure we determine need not be one as to which there is specific testimony as long as it is within the range of values that may properly be arrived at from consideration of all the evidence see 538_f2d_927 2d cir affg tcmemo_1974_285 112_tc_130 respondent applied the hypothetical willing buyer and willing seller standard set forth under sec_20_2031-1 estate_tax regs and relied on revrul_59_60 supra to determine the total value of the stocks of jm and specialty and the interests that were transferred and received by cyril under the agreement the estate applied a hypothetical willing buyer and willing seller standard and relied on valuation guidelines it felt were reasonably consistent with revrul_59_ supra to determine the overall value of jm and specialty however the estate argues that the reality of the actual exchange between cyril and joseph must be considered for purposes of applying discounts and control premiums to the actual property interests transferred and received by cyril the estate argues that the consideration received by cyril must be measured from his standpoint not that of a hypothetical buyer but at the same time it relies on mr browning’s appraisal which he indicated at trial was based on a hypothetical willing buyer and willing seller the estate seems at times to argue that its valuation figures would be the same under either continued --- - in the instant case both parties’ experts determined the overall value of jm and speciality using a combination of a market comparable analysis and a discounted future cash-flow dcf analysis respondent’s expert respondent relied on the report and testimony of an expert appraiser mr stewart the parties agree that mr stewart qualifies as an expert for purposes of this case mr stewart determined the value of the property interests in issue in the following manner he determined the values of the preferred stocks of jm and specialty by comparing them to five companies which he felt had similar characteristics mr stewart then valued jm and specialty using a market approach to determine the overall values of the common stocks under his market approach mr stewart subtracted the value he assigned to the preferred stocks from the values he assigned to jm and specialty and then applied a marketability discount ’ mr continued standard ‘2throughout their reports mr stewart and mr browning chose to round off certain numbers while being specific as to other numbers as a result our analysis of their reports and the figures we use are generally rounded off with specific numbers used in certain instances mr stewart did not apply a minority discount because in his opinion the market approach already produces a per-share value for a minority interest -- - stewart also used an income approach to value jm and specialty after determining the values of jm and specialty he subtracted the value of the preferred stocks and applied discounts for lack of marketability and for minority interest mr stewart gave egual weight to each valuation in reaching his final valuation determination mr stewart then applied his valuation determinations of jm and specialty stocks to the property interests transferred and received by cyril to arrive at his valuation of the interests at issue valuation of jm and specialty in applying the market comparable method to value jm mr stewart compared jm’s financial performance and position with five publicly traded companies listed on the new york stock exchange nyse the companies used were allied stores corp marshall field co may department stores federated department stores and r h macy co mr stewart chose these five companies based on such factors as line_of_business geographic location sales total assets market capitalization and number of outstanding shares all five companies were department stores which were substantially larger - - in terms of total assets’ and revenues’ than jm and specialty and the five companies engaged in a broader range of business activities including a wider variety of products for sale also other than one macy’s store in san francisco none of the five companies had stores located in san francisco or reno mr stewart compared jm to the companies using the following measures invested capital to revenue earnings before depreciation interest_expense and taxes ebdit and price- to-book value these measures indicated values of the aggregate minority interest in jm ranging from dollar_figure to dollar_figure million giving greater weight to the price-to-book measure mr stewart determined that jm had an overall value of approximately dollar_figure million in applying the income approach to jm mr stewart projected net_income years forward from the year ending date mr stewart considered jm’s future sales and earning potential and then projected jm’s sales expense levels and mim’s total assets at the time of the agreement were approximately dollar_figure million while the comparables used had total assets ranging from approximately dollar_figure million to dollar_figure million specialty’s total assets were smaller than jm’s 'sjm’s revenues at the time of the agreement were approximately dollar_figure million while the comparables used had revenues ranging from approximately dollar_figure million to dollar_figure million specialty’s revenues were smaller than jm’s lemr stewart used a base_year ending after the valuation_date because in his opinion that year had more reliable information than the prior year -- - depreciation charges for years estimated working_capital requirements and capital requirements and derived the estimated net cash-flow to stockholders equity for each of the years the net cash-flow for each of the years was discounted to present_value the sixth-year estimated cash-flow was capitalized to give an indication of the value of the stockholders equity in jm at the end of the forecast period the residual_value of jm was also discounted to present_value mr stewart then subtracted projected capital expenditures in arriving at his valuation of jm ’ on the basis of these considerations and findings mr stewart determined that the overall value of jm under the dcf approach was dollar_figure mr stewart used the same appraisal procedures to value specialty in applying the market comparable method mr stewart used the same five companies that he used in valuing jm the invested capital to revenue ebdit and price-to-book value measures indicated values of the aggregate minority interest in specialty ranging from dollar_figure to dollar_figure giving greater weight to the price-to-book value mr stewart determined that specialty had a value of approximately dollar_figure mr stewart applied the same valuation methodology under the dcf method that ‘mr stewart did not subtract projected capital expenditures in his original report at trial mr stewart admitted that this was an error and his valuation report was corrected posttrial to adjust for the error - - he used in valuing jm on the basis of the considerations and findings mr stewart determined that the value of specialty under the dcf method was dollar_figure 1i valuation of jm and specialty preferred_stock mr stewart determined the value of the preferred stocks of jm and specialty by analyzing data relating to dividends_paid by the same five companies he used in valuing jm and specialty because he believed they had similar preferred_stock characteristics such as paid dividends dividends cumulative and voting rights mr stewart concluded that an investor seeking to buy jm preferred_stock would require a 6-percent dividend rate this rate was higher than the 1-percent to percent rate he felt was required by investors in publicly traded stocks because of a lack of access to a liquid market and possible transfer restrictions because jm preferred_stock had an 8-percent dividend rate mr stewart determined the value to be percent divided by percent or dollar_figure per share on the basis of the total number of preferred shares big_number mr stewart determined that the aggregate preferred_stock value of jm was dollar_figure mr stewart felt that an investor would require an 8-percent dividend rate with respect to the specialty preferred_stock this determination was based on the facts that specialty preferred_stock was noncumulative nonvoting carried a 5-percent - - dividend rate had not paid dividends yet did not have access to a liguid market and that the corporation had rightss concerning redemption and first refusal mr stewart divided the 5-percent rate by percent the yield he believed an investor would require and arrived at a value of percent of par_value specialty preferred_stock had a par_value of dollar_figure per share thus mr stewart concluded that the value of specialty preferred_stock was dollar_figure5 per share on the basis of the total number of preferred shares big_number mr stewart determined that the aggregate preferred_stock value of specialty was dollar_figure 1ii valuation of jm and specialty common_stock to determine the value of jm common_stock under the market approach mr stewart took the value he assigned to jm dollar_figure million and subtracted the value he assigned to the jm preferred_stock dollar_figure this resulted in an aggregate common_stock value of dollar_figure before any discounts mr stewart then applied a 35-percent lack of marketability discount to this figure and determined a value of dollar_figure for the total common_stock value of jm ' mr stewart divided the total common_stock value of dollar_figure by the number of outstanding common shares big_number and determined a value of dollar_figure per share for jm common_stock mr stewart determined the value of jm common_stock under 8mr stewart did not apply a minority discount because in his opinion the market approach already produces a per-share value for a minority interest o7 - the dcf method before marketability and minority discounts to be dollar_figure or dollar_figure per share ’ this determination was made by taking the value he assigned to jm under the income approach dollar_figure and subtracting the value he assigned to the jm preferred_stock dollar_figure mr stewart then applied a 20-percent minority discount based on studies of control premiums and consideration of the value control would have had specifically in jm studies of control premiums were used because in mr stewart’s opinion a minority discount equals the algebraic complement of a control premium mr stewart then applied a percent lack of marketability discount yielding an aggregate jm common_stock value of dollar_figure or dollar_figure per share mr stewart gave approximately equal weight to the market approach and the income approach which results in an aggregate value of jm common_stock of dollar_figure or dollar_figure per share to determine the value of the specialty common_stock under the market approach mr stewart took the overall value he tn the proposed findings_of_fact respondent states that the prediscount value of the aggregate jm common_stock on a minority basis is dollar_figure instead of the dollar_figure as listed in mr stewart’s valuation findings respondent used the dollar_figure figure in determining a price per share of dollar_figure this error was most likely due to the fact that mr stewart adjusted his figures posttrial to correct an error in not subtracting projected capital expenditures in determining the values of jm and specialty stocks under the income approach we rely on the figures as set forth in mr stewart’s findings and note that respondent’s computations appear to be based on an error in incorporating mr stewart’s adjusted figures into respondent’s brief - - assigned to specialty dollar_figure and subtracted the value he assigned to the specialty preferred_stock dollar_figure mr stewart then applied a 35-percent lack of marketability discount to this figure and determined a value of dollar_figure for the total common_stock of specialty mr stewart applied the number of outstanding shares big_number and determined a value of dollar_figure per share for specialty common_stock mr stewart determined that the value of specialty common_stock under the dcf method before marketability and minority discounts was dollar_figure this determination was made by taking the value he assigned to specialty under the income approach dollar_figure and subtracting the value he assigned to the specialty preferred_stock dollar_figure mr stewart applied a 20-percent minority discount and a 35-percent lack of marketability discount yielding an aggregate specialty common_stock value of dollar_figure or dollar_figure per share ’ mr stewart gave approximately equal weight to the market approach and the income approach thereby determining the mr stewart did not apply a minority discount because in his opinion the market approach already produces a per-share value for a minority interest 71tn his valuation of specialty common_stock mr stewart rounded the value he assigned to specialty preferred_stock dollar_figure up to dollar_figure mr stewart rounded this number down from the dollar_figure figure that application of the discounts yields - aggregate value of the specialty common_stock to be dollar_figure or dollar_figure per share iv valuation of jm stock_options mr stewart determined that the value of the jm common_stock held by joseph and subject_to an option by cyril should be allocated between joseph and cyril mr stewart allocated the dollar_figure option_price to joseph mr stewart then subtracted the dollar_figure option_price from the value he placed on the jm common_stock dollar_figure and allocated dollar_figure per share to cyril for the jm common_stock subject_to the option with respect to the nichols options mr stewart did not determine that any portion of the value of the stock should be apportioned to cyril respondent has not assigned a value to the nichols options nor has respondent argued that the nichols options must be considered in determining the value of the interest transferred by cyril vv value of consideration received by cyril on brief respondent argues that the amount of the consideration received by cyril was limited to approximately dollar_figure based on the report and testimony of mr stewart 2any value assigned to these options would result in a larger interest being transferred by cyril per the agreement and would enlarge any disparity between the remainder_interest he transferred and the consideration he received from joseph 74tin the amended answer respondent argued that cyril received no consideration within the meaning of sec_2036 for the interest he transferred to his children - - respondent determined this amount by first multiplying the stock interests joseph held in jm and specialty by the values per share that mr stewart determined in his report the following chart summarizes these calculations entity no of shares per share value total value jm common big_number dollar_figure dollar_figure preferred big_number dollar_figure big_number common option big_number dollar_figure big_number specialty common dollar_figure big_number preferred big_number big_number total big_number mr stewart then used a factor for calculating a life interest of a 52-year-old male to take effect upon the termination of the life of an 83-year-old male mr stewart applied this life- interest factor of to the dollar_figure figure he determined to be the value of joseph’s stock interests in jm and specialty yielding a total life interest amount of dollar_figure mr stewart then divided this number in half because cyril had received only a 50-percent life interest in joseph’s stock mr stewart in recognizing that cyril had obtained voting control_over percent of joseph’s stock applied a right-to-vote value of percent on the other percent of stock joseph transferred dollar_figure and arrived at a value of approximately dollar_figure for voting rights in percent of joseph’s stock mr stewart used the 7-percent figure based on valuation publications which suggest that voting rights for minority interests are accorded - - little or no value unless they are significant mr stewart added the 50-percent life-income interest dollar_figure to the voting rights interest in the other percent of joseph’s stock dollar_figure to determine an overall value of approximately dollar_figure vi value of remainder transferred by cyril respondent assigns a total value of dollar_figure to cyril’s entire stock interests of which dollar_figure is allocated to the remainder_interest transferred by cyril the following chart summarizes how respondent determined the value of cyril’s entire stock interest entity no of shares per share value total value jm common big_number dollar_figure dollar_figure preferred big_number dollar_figure big_number common option big_number dollar_figure big_number specialty common dollar_figure big_number preferred big_number big_number total big_number mr stewart applied a remainder factor of to the dollar_figure figure he determined to be the value of cyril’s entire stock interests in jm and specialty as of date yielding a remainder_interest amount of dollar_figure thus mr stewart determined that the value of the property interest transferred by cyril as of date was dollar_figure the estate’s expert the estate relied on the report and testimony of its expert appraiser mr browning the parties agree that mr browning - - qualifies as an expert for purposes of this case mr browning determined the values of the property interests in issue in the following manner mr browning using a combination of market and income approaches determined the business_enterprise values of jm and specialty and then subtracted debt values to arrive at the total proportional equity values of the companies mr browning separated the equity values into preferred and common egquity and adjusted for discounts relating to lack of marketability and liquidity and minority interest considerations mr browning then applied his valuation determinations of jm and specialty stocks to the property interests transferred and received by cyril adjusting for the control value he believed cyril received in connection with jm in order to value the interests at issue i valuation of jm and specialty mr browning used the market comparable and the discounted cash-flow methods of valuation to determine the value of jm mr browning compared jm with the following companies city of paris emporium capwell co roos bros inc and western department stores all four companies were publicly traded though not on the nyse had stores located in the san francisco area and were closer in size in terms of total mr browning defines business_enterprise value as the total investment value of a firm which is partitioned into debt and equity values - - assets and revenues than the companies used by mr stewart mr browning compared jm to the other companies using debt-free earnings earnings before interest and taxes ebit and earnings before interest taxes depreciation and amortization ebitda these measures indicated a business_enterprise value of jm ranging from dollar_figure to dollar_figure on the basis of this range mr browning determined that the total business_enterprise value of jm was dollar_figure in applying the income approach to jm mr browning used a 10-year projection period beginning date mr browning considered jm’s projected sales cost of sales operating_expenses depreciation taxes capital expenditures and working_capital changes after discounting projected cash- flows and residual_value mr browning determined that the total business_enterprise value of jm was dollar_figure after reviewing the analyses and available information mr browning determined that the total business_enterprise value of jm was dollar_figure mr browning then subtracted the debt value to determine the equity value of jm on the basis of the present jm’s total assets at the time of the agreement were approximately dollar_figure million while the comparables used had total assets ranging from approximately dollar_figure to million specialty’s total assets were smaller than jm’s - jim's revenues at the time of the agreement were approximately dollar_figure million while the comparables used had revenues ranging from approximately dollar_figure million to dollar_figure million specialty’s revenues were smaller than jm’s - - value of future_interest and principal payments mr browning determined that jm had a debt value of dollar_figure as of date mr browning subtracted the debt value from the total business_enterprise value yielding a total equity value of jm of dollar_figure as of date the appraisal procedures used by mr browning to value specialty were the same as those used to value jm in applying the market approach to value specialty mr browning used the same four companies that he used in valuing jm the debt-free earnings ebit and ebitda measures indicated a business_enterprise value of specialty ranging from dollar_figure to dollar_figure on the basis of this range mr browning determined that the total business_enterprise value of specialty was dollar_figure mr browning then applied the same appraisal procedures that he used in valuing jm under the income approach on the basis of the considerations and findings mr browning determined that the total business_enterprise value of specialty under the income approach was dollar_figure after reviewing the analyses and available information mr browning determined that the total business_enterprise value of specialty was dollar_figure mr browning determined that specialty had no debt outstanding as of date thus he valued the total equity of specialty at dollar_figure -- - 1i valuation of jm and specialty preferred_stock mr browning determined the values of the preferred stocks of jm and specialty in the following manner he divided the annual dividend rate by a market dividend yield rate that he felt was consistent with the risk and return characteristics of the preferred_stock mr browning then multiplied this figure by the number of preferred shares outstanding finally he applied a marketability and liquidity discount jm’s annual dividend rate was percent to determine an appropriate market dividend yield rate mr browning looked at two companies city of paris and emporium capwell co and concluded that percent was the appropriate market dividend yield rate using the formula described above mr browning determined an aggregate jm preferred_stock value of dollar_figure percent divided by percent multiplied by big_number outstanding preferred shares mr browning applied a 5-percent discount for lack of marketability and liquidity resulting in a value of dollar_figure for the jm preferred_stock or dollar_figure per share mr browning determined the value of the preferred_stock of specialty by taking the preferred stock’s par_value and applying discounts for marketability and liquidity and minority interest considerations mr browning did not include the dividend rates in his calculations because no dividends were ever paid prior to and the dividends were noncumulative without preferred - - dividend accruals the par_value of specialty preferred_stock dollar_figure multiplied by the number of outstanding shares big_number yielded a prediscount value of dollar_figure mr browning applied a marketability and liquidity discount of percent and a minority interest discount of percent based on lack of dividend distributions a long-term investment holding_period and minority shareholder interest positions mr browning combined the two percentages and applied a 60-percent discount resulting in a value for the specialty preferred_stock of dollar_figure or dollar_figure per share 1ii valuation of jm and specialty common_stock the common equity values for jm and specialty were calculated by subtracting the total preferred_stock values from the total equity values and then applying discounts for marketability and liquidity and minority interest considerations the total preferred_stock values of jm and specialty dollar_figure and dollar_figure were subtracted from the total equity values dollar_figure and dollar_figure which produced prediscount common equity values of dollar_figure and dollar_figure respectively mr browning selected a 35-percent lack of marketability and liquidity discount for the common equity of jm and specialty based on considerations that the companies had low collateral values high industry and customer concentration transaction costs a relatively small shareholder base and a minority - - interest position mr browning selected a 25-percent minority interest discount for the common equity of jm and specialty based on the considerations that no dividends were paid before no dividends were expected to be paid and that the shareholders were expected to have a long liquidation_period before they could sell their shares mr browning combined the discount rates and applied a 60-percent discount to the common equity value of jm and specialty resulting in values of dollar_figure and dollar_figure respectively these values yielded per-share values of dollar_figure for jm common_stock and dollar_figure for specialty common_stock iv valuation of jm stock_options mr browning determined that the jm common_stock held by joseph and subject_to an option by cyril did not have any value because he valued the jm common_stock at dollar_figure per share and the option_price was dollar_figure per share if the per-share value had exceeded the option_price then mr browning argues that the option would have been exercised because the options were not exercised mr browning concluded that they did not have any value as of october dollar_figure with respect to the nichols options mr browning did not determine that any portion of the value of the stock should be apportioned to cyril the estate has not argued that the nichols options must be considered in 8note however that the estate’s brief alleges that cyril did not have the money necessary to exercise the options determining the value of the interest transferred by cyril nor has it assigned any value to the nichols options ’ vv value of consideration received by cyril mr browning determined the value of the consideration received by cyril based upon control value and income value the estate took the total equity value of jm dollar_figure and applied a 40-percent control premium based on the fact that joseph’s shares constituting dollar_figure percent of the voting power in jm when combined with cyril’s shares constituting dollar_figure percent of the voting power of jm represented dollar_figure percent of the voting power in jm this resulted in a dollar_figure total control value the estate then multiplied the total control value by percent cyril’s total voting control percentage as a result of the agreement this gave cyril a total control value of dollar_figure because cyril did not receive voting control until after joseph’s death the estate deducted joseph’s life_estate to derive the control value received by cyril this was accomplished by taking the total minority interest value in um any value assigned to these options would result in a larger interest being transferred by cyril per the agreement and would enlarge any disparity between the remainder_interest he transferred and the consideration he received from joseph tn his appraisal mr browning based his valuation of the consideration received by cyril on the assumption that cyril received outright ownership of joseph’s shares the estate corrected its calculation posttrial and submitted revised valuation calculations for the consideration received by cyril - - dollar_figure multiplying it by joseph’s ownership_interest percentage of percent and then applying a life interest factor of based on joseph’s life expectancy this yielded a life interest value for joseph of dollar_figure which was then subtracted from cyril’s total control value of dollar_figure the estate further adjusted cyril’s life interest in control value based on the fact that cyril would have only a minority interest in jm for joseph’s lifetime this adjustment was made by taking the values of cyril’s minority interests in jm common and preferred_stock dollar_figure and dollar_figure respectively and applying joseph’s life interest factor of this yielded a lifetime minority interest of dollar_figure resulting in an adjusted control value of dollar_figure finally the estate applied cyril’s life interest factor to the control value because cyril received control only for his lifetime in applying a life interest factor of the estate concluded that cyril’s life interest in control value was dollar_figure the estate then computed the value of cyril’s 50-percent life interest in joseph’s stock and added this amount to cyril’s life interest in control value the following chart summarizes the estate’s calculations 31on a minority interest basis the jm common_stock was valued at dollar_figure and the jm preferred_stock was valued at dollar_figure joseph’s percentage -- - income life total ownership_interest entity net value jm common dollar_figure preferred big_number specialty common big_number preferred big_number total benefit factor value -35464 dollar_figure big_number big_number big_number big_number in adding cyril’s life interest in control value dollar_figure to the value of the 50-percent life interest received dollar_figure the estate concluded that the total consideration received by cyril as of date vi was dollar_figure value of remainder transferred by cyril the value of the consideration transferred by cyril was calculated by applying his ownership interests to the determined common and preferred_stock values of jm and specialty and then deducting his life interest in the companies chart summarizes mr entity net value jm common dollar_figure preferred big_number specialty common big_number preferred big_number total browning’s calculations cyril’s percentage ownership_interest oo wo oe oe the following cyril’s monetary ownership_interest dollar_figure big_number big_number big_number mr browning determined the value of the remainder_interest by applying a remainder factor of interest value of dollar_figure -90413 to cyril’s entire stock thus mr browning determined that - al --- the value of the consideration transferred by cyril as of date was approximately dollar_figure b valuation standards the valuation reports relied on by the experts are significantly different both in the application of common valuation techniques and their assumptions regarding the buyer and seller of the property interests the most notable difference is in the experts’ application of discounts and premiums discounts for lack of marketability and lack of control are conceptually distinct and are well accepted by the courts in cases involving the value of stock of closely held corporations see estate of newhouse v commissioner t c pincite the distinction between the two discounts is succinctly stated in estate of andrews v commissioner t c pincite the minority shareholder discount is designed to reflect the decreased value of shares that do not convey control of a closely_held_corporation the lack of marketability discount on the other hand is designed to reflect the fact that there is no ready market for shares in a closely_held_corporation while the appropriate amount of discount to apply in each case is a question of fact it is unreasonable to argue that no discount should be applied to a minority interest ina closely_held_corporation see estate of newhouse v commissioner supra pincite however we have recognized that a discount may not apply in situations where a minority block of stock has swing vote characteristics estate of winkler v commissioner t c memo - -- see also estate of simplot v commissioner t c pincite control is an element which must be taken into account for purposes of determining the fair_market_value of corporate stock over and above the value attributable to the corporation’s underlying assets using traditional valuation methodologies see 96_tc_606 affd 970_f2d_897 2d cir the rationale for applying a control premium is the payment of a premium for control is based on the principle that the per share value of minority interests is less than the per share value of a controlling_interest a premium for control is generally expressed as the percentage by which the amount_paid for a controlling block of shares exceeds the amount which would have otherwise been paid for the shares if sold as minority interests estate of salsbury v commissioner tcmemo_1975_333 citation omitted before analyzing the positions of each party we note the facts that cyril had a higher percentage of voting control in jm than joseph prior to the agreement and cyril’s total shares were worth more outright under either party’s valuation standards cyril received only a life_estate in one-half of joseph’s shares although he obtained voting control of all of joseph’s shares cyril was required to transfer his shares to his children on his death and could not dispose_of the shares during his lifetime for his own personal gain and under the agreement joseph agreed to will his shares to cyril’s - children and those shares coupled with the shares cyril was required to leave to his children under the agreement represented voting control of jm respondent employed a fair_market_value approach and determined the value of the interests transferred and received by cyril under a hypothetical willing buyer and willing seller standard fair_market_value for federal estate and gift_tax purposes is defined as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts 411_us_546 93_tc_529 sec_20_2031-1 estate_tax regs sec_25_2512-1 gift_tax regs the standard is objective it uses a hypothetical willing buyer and willing seller see 680_f2d_1248 9th cir estate of newhouse v commissioner supra pincite the willing buyer and willing seller are presumed to be dedicated to achieving the maximum economic advantage and the views of each hypothetical person must be taken into account see 658_f2d_999 5th cir 644_f2d_1282 9th cir affg 71_tc_235 estate of newhouse v commissioner supra pincite estate of kaufman v commissioner tcmemo_1999_119 the -- -- individual characteristics of the hypothetical buyer and seller are not necessarily the same as the individual characteristics of the actual buyer or actual seller see estate of simplot v commissioner supra pincite however the hypothetical sale should not be constructed in a vacuum isolated from the actual facts that affect the value of the stock estate of andrews v commissioner supra pincite in valuing the interests transferred and received by cyril the estate assumes that the hypothetical buyer is a person in the same position as cyril the estate then applies a control premium to joseph’s minority block of shares because they will allow the hypothetical buyer in the same position as cyril to obtain majority voting control of jm this is not the proper application of the willing buyer and willing seller standard as set forth in the estate and gift_tax regulatory provisions and as interpreted by case law because the willing buyer cannot be the actual buyer he must be a hypothetical person see propstra v united_states supra pincite2 estate of bright v united_states supra pincite6 furman v commissioner tcmemo_1998_157 the willing buyer and willing seller standard renders irrelevant the actual buyer and actual seller however the other stockholders are not irrelevant under the standard see estate of bright v united_states supra pincite the estate relies on estate of winkler v commissioner t c - - memo in arguing that joseph’s shares have swing vote characteristics because when combined with the shares of a hypothetical shareholder in the position of cyril that person would have majority voting control the estate’s reliance on estate of winkler v commissioner supra is misplaced in that case there were three shareholders with stock interests of percent percent and percent respectively the main issue for decision was whether a minority discount applied for estate_tax purposes of valuing the 10-percent interest we held that the 10-percent interest possessed swing vote characteristics because a hypothetical buyer would be able to combine with one of the two remaining shareholders to either effect or block control of the company we based our analysis on a hypothetical buyer not one holding either the 40-percent or 50-percent interest we concluded that the no minority discount should apply to the 10-percent interest the instant case is distinguishable from estate of winkler v commissioner supra cyril held dollar_figure percent and joseph held dollar_figure percent of the voting_stock of jm collectively their shares represented dollar_figure percent of the voting power the evidence in the record does not establish the share ownership of the remainder of the stock of jm it has not been established that a hypothetical buyer would be able to combine with another shareholder to effectuate -- - control thus joseph’s stock has not been demonstrated to have the swing vote characteristics described in estate of winkler v commissioner supra value of consideration received by cyril no calculations were presented by the estate as to the values of the interests if a hypothetical buyer would not gain control as a result of the transfer by joseph accordingly the estate has failed to present sufficient evidence to establish that the values it assigns to the interests at issue are reliable and accurate under the willing buyer and willing seller standard set forth in the estate and gift_tax regulatory provisions although it claims to have used the hypothetical willing buyer and willing seller standard in reality the estate applied an actual buyer and actual seller standard because it based its valuation on parties in identical positions as joseph and cyril it chose to look at the actual transaction and the logical inference that cyril would have paid more for joseph’s minority- interest-voting rights because they would give cyril voting control when added to his existing minority--interest-voting according to the estate cyril lacked funds to purchase joseph’s dollar_figure percent of voting_stock the estate states on brief that cyril lacked the funds to exercise his option to purchase joseph’s big_number shares at dollar_figure per share this court did not apply a control premium for voting control in a similar situation where the stock being valued had ‘ swing vote’ potential 112_tc_130 a7 - rights in applying such a standard the estate determined that the value of the consideration received by cyril was approximately dollar_figure of which approximately dollar_figure consisted of control value received by cyril the estate argues that a control premium must be applied in this circumstance because an actual bargained-for transaction occurred in which cyril obtained control of jm but even if we were to accept the estate’s argument its application of its own actual buyer-seller test is flawed first the control premium and control value analysis even if appropriate were incorrectly applied mr browning applied the control value to the combined total of cyril’s share ownership after the agreement thus mr browning took into account shares already owned by cyril in valuing control if mr browning had applied his control value analysis to the percentage of shares owned only by joseph dollar_figure percent and not the combined percentage of the shares of joseph and cyril dollar_figure percent the value of the consideration received by cyril would have been approximately dollar_figure using mr browning’s valuation methodology also mr browning’s support 4tn his control value analysis mr browning determined a control value in jm of dollar_figure he determined that cyril was receiving dollar_figure percent of this control value or dollar_figure before factoring in the life interests of joseph and cyril if one uses the 26-percent figure which represents the actual percentage of shares that cyril was receiving an interest in from joseph one arrives at a control value of dollar_figure before factoring in the life interests of joseph and cyril after continued -- - for the 40-percent control premium is derived from studies of control premiums in the 1980's and he did not establish that such a reference was reliable for purposes of a transaction occurring in the estate also failed to address the issue of control in considering what cyril transferred in exchange for joseph’s shares cyril bound himself to transfer a remainder_interest in his shares to his children and those shares when combined with the shares transferred at death by joseph to cyril’s children constituted voting control of jm the estate’s expert agreed at trial that he might have been inconsistent in his approach the estate did not consider the fact that joseph bargained for and received from cyril the right to dispose_of control of jm after cyril’s death joseph was ensuring that his grandchildren received control of jm upon cyril’s death if a control premium applies for purposes of valuing what cyril received from joseph then it follows in the facts of this case that a control premium should also apply when valuing the interest cyril transferred to or at the direction of joseph the application scontinued applying the same life interest factors used in mr browning’s initial analysis the control value received by cyril is only dollar_figure as opposed to the dollar_figure determined by mr browning in applying the value determined by mr browning for a 50-percent interest in joseph’s shares dollar_figure the result using only joseph’s percentage ownership for control value purposes is dollar_figure --- - of a control element on both sides of the transaction would significantly increase the value of the remainder_interest transferred by cyril because a control element would attach to the remainder_interest in cyril’s shares the number of shares transferred by cyril was larger than the number of shares received by cyril the full fee-simple interest in the stock was transferred by cyril at his death and cyril’s life_estate factor in joseph’s shares and the remainder factor in the stock he transferred at death were approximately equal the estate presented no revised calculations or other evidence establishing that the value transferred by cyril when adjusted for this control element was less than the consideration received from joseph the estate has failed to present sufficient evidence to establish that the values it assigns to the interests at issue are reliable and accurate under an actual buyer and actual seller standard the valuation methodology of mr browning was questionable in other areas as well in determining the values of jm common_stock and specialty common and preferred stocks mr browning applied a lack of marketability and liguidity discount anda minority interest discount on a combined basis instead of individually for example mr browning added together the percent marketability and liguidity discount and the 25-percent minority discount to get a combined discount of percent which -- - he then applied to the values before him as we noted earlier discounts for marketability and minority interest are separate and distinct and this fact must be taken into account when such discounts are applied in order to avoid distorting the valuation while expert reports and the courts sometimes apply combined discount rates to determine the value of stock this is a questionable procedure to use if specific rates are determined for each discount and then added together to reach the combined rate see pratt et al valuing a business the analysis and appraisal of closely held companies 3d ed in order to ensure accuracy the minority interest discount should be applied first and then the marketability and liquidity discount should be applied to this figure had this been done the discounts would have yielded a combined discount rate of dollar_figure percent mr browning also applied a minority discount to the values based on his market comparable analysis although he agreed at trial that traditional appraisers believe that the market approach yields a valuation on a minority basis because the result is the same if the discounts are applied in the reverse order see 101_tc_412 n s for example if a 25-percent minority discount is applied to a stock value of dollar_figure the resulting value is time sec_75 percent or dollar_figure application of a 35-percent marketability discount to the new value of dollar_figure results in dollar_figure time sec_65 percent or a value after marketability and minority discounts of dollar_figure thus the combined discount rate is dollar_figure percent not percent -- - the market approach is based on trading done by minority stockholders mr browning testified that he applied a minority discount in this situation because if he did not then his market approach generally yielded a value higher than the value determined under his dcf approach we do not find mr browning’s explanation for applying a minority discount in this situation to be satisfactory because it is not based on valuation standards but rather on the fact that he is adjusting his valuation simply to yield a result closer to that produced under his dcf approach the value of the consideration received by cyril was determined in the notice_of_deficiency to be dollar_figure this determination is entitled to the presumption of correctness see rule a 290_us_111 estate of magnin v commissioner f 3d pincite 101_tc_412 in order to overcome the presumption the estate must introduce some substantial evidence which shows that respondent was wrong see 512_f2d_882 9th cir affg tcmemo_1972_133 88_tc_38 the burden of showing that the valuation determinations in the notice_of_deficiency are incorrect is a burden of persuasion it requires the estate to show the merits of x its claim by at least a preponderance_of_the_evidence rockwell v commissioner supra pincite estate of gilford v - - commissioner supra pincite see also estate of simplot v commissioner t c pincite the estate’s valuations of the interests transferred and received by cyril contain errors under both a hypothetical standard and an actual standard these errors cast doubt on the estate’s overall valuation of the interests in issue and we accord little weight to the estate’s valuations in reaching our decision accordingly the estate has failed to carry its burden of establishing that the value of the consideration received by cyril was different from the value determined in the notice_of_deficiency respondent bears the burden of proving any increases in the deficiency asserted in the amended answer e that the consideration received by cyril was less than dollar_figure see rule a 94_tc_582 respondent presented evidence and testimony in support of the position that the value of the consideration was approximately dollar_figure respondent partially relied on mr stewart’s dcf analysis in valuing the interests at issue after trial mr stewart corrected his error of not subtracting projected capital expenditures in his original report but it is troubling that such a large mistake was made in the first place also mr stewart used a valuation_date of date instead of date because he claims that he would have had to rely on information that was months old while events -- - occurring after the valuation_date are relevant evidence of value if they are foreseeable as of the valuation_date see estate of jung v commissioner supra pincite we note that the evidence before us is limited with respect to the impact of such an analysis ’ finally we observe that both experts’ valuations of what cyril received were made almost years after the fact and the differences are within the general range of the amount determined in the notice_of_deficiency the evidence presented by respondent has not persuaded us that the value of the consideration received by cyril was less than the value determined in the notice_of_deficiency accordingly we hold that the value determined in the notice_of_deficiency is the correct value of the consideration received by cyril value of remainder_interest transferred by cyril tf the value of the remainder_interest transferred by cyril was equal to dollar_figure or of approximately the same value then cyril received adequate_and_full_consideration for his remainder_interest however if the value of the remainder_interest was not approximately equal to dollar_figure then sec_2036 will apply and the full amount of the three trusts must be included in cyril’s gross_estate the notice_of_deficiency 'the parties agree that the christmas holiday season represented a large amount of jm’s sales however the extent to which such a factor influences the results under the dcf analysis using either valuation_date has not been established by the evidence in the record - - does not contain a valuation determination of the remainder_interest transferred by cyril the notice_of_deficiency determined that the amount includable in the gross_estate was the value at the time of cyril’s death of the trusts in which cyril retained a life interest minus the value of the consideration received by cyril in connection with the date agreement the estate bears the burden of proving error in respondent’s determination see rule a 80_tc_1145 affd 749_f2d_1216 6th cir in order to meet this burden the estate must show that cyril received adequate_and_full_consideration under the agreement respondent assigns a value of dollar_figure to cyril’s entire stock interest of which dollar_figure is allocated to the remainder_interest transferred by cyril the estate assigns a value of dollar_figure to cyril’s entire stock interest of which dollar_figure is allocated to the remainder_interest transferred by cyril as previously discussed the estate’s valuations contained errors under both a hypothetical standard and an actual standard and the values it assigns to the respective interests are entitled to little weight in addition to the problems we identified in its control value analysis the estate’s valuations are questionable in its application of discounts to the jm and specialty stocks on the basis of the evidence presented by the estate we find that it has not met its burden_of_proof our analysis of the evidence in the record leads us to conclude that - -- the correct value is more in line with respondent’s determination although we do not find them to be correct in their entirety ’ respondent’s analysis and expert were more reliable and reflected a better approximation of the values of the interests at issue mr stewart accurately applied the hypothetical willing buyer and willing seller test and was consistent in valuing the stock interests transferred and received by cyril on a minority basis additionally the marketability and minority discounts were applied separately and no minority discount was applied under the market approach respondent’s valuation of the underlying shares is also supported by the estate and gift_tax returns filed by joseph and cyril and the document setting forth the agreed-upon adjustments relating to joseph’s estate_tax_return in joseph’s gift_tax_return he valued jm common_stock between dollar_figure and dollar_figure per share joseph’s estate_tax_return as adjusted by the irs estate_tax examiner and accepted by the estate assigned a value of dollar_figure per share to jm common_stock and dollar_figure per share to jm preferred_stock the estate_tax_return assigned values of sec_1 per share for the jm stock subject_to an option held by cyril dollar_figure per share for specialty common_stock and dollar_figure per share for srespondent based his valuation determination in part ona market approach the companies used by respondent were all substantially larger in terms of total assets and revenues sold a wider variety of merchandise and services to a broader customer base and other than a macy’s located in san francisco none of the companies had stores located in san francisco or reno -- - specialty preferred_stock these values were accepted as filed by respondent additionally cyril valued jm common_stock at dollar_figure per share and jm preferred_stock at dollar_figure per share in his gift_tax_return cyril’s gift_tax_return was not filed until yet it acknowledged that the values it set forth were in line with the stock values determined in connection with the settlement of joseph’s estate we find the estate and gift_tax returns of joseph and cyril and the document setting forth the agreed upon adjustments relating to joseph’s estate_tax_return to be persuasive in reaching our valuation decision see eg 92_tc_312 estate of shafer v commissioner supra pincite the values used for estate and gift_tax purposes for years contemporaneous to the date agreement generally support the valuation report of mr stewart and contradict the valuation report of mr browning ’ the valuation of the interests in issue is inherently more difficult because they must be valued after nearly half a century has passed and involve closely held companies devoid of stock sales contemporaneous with the appropriate valuation_date valuation is necessarily an approximation and a valuation the application of cyril’s share ownership in jm and specialty to the to estate and gift_tax value ranges of dollar_figure to dollar_figure per share for jm common_stock and dollar_figure to dollar_figure per share for jm preferred_stock and values of dollar_figure per share for the jm option_stock dollar_figure per share for specialty common_stock and sdollar_figure per share for specialty preferred_stock yields approximate valuation ranges of dollar_figure to dollar_figure for cyril’s entire stock interest and dollar_figure to dollar_figure for his remainder_interest - - determination is appropriate if it is within a range of figures that may properly be deduced from the evidence see hamm v commissioner f 2d pincite holding that this court’s valuation decision phrased in not less than language possessed sufficient definiteness and constituted an acceptable finding as to value overall we have found respondent’s analysis to be more indicative of the values of the interests transferred factoring in the other considerations discussed earlier we hold that the value of the remainder_interest transferred by cyril was between dollar_figure and dollar_figure cc conclusion the court_of_appeals for the ninth circuit emphasized that on remand a determination of adequate_and_full_consideration requires a finding that the exchanged interests are of wn approximately equal value’ estate of magnin v commissioner f 3d pincite quoting estate of davis v commissioner 440_f2d_896 3d cir revg 51_tc_269 this court has not interpreted the adequate_and_full_consideration requirement as necessitating a dollar-for-dollar matching of consideration paid with the value of the transferred property 84_tc_649 47_tc_648 cyril transferred a remainder_interest in exchange for a life_estate the value of the remainder_interest cyril transferred was between dollar_figure and dollar_figure the value of the life_estate cyril received was dollar_figure in the instant case the approximately -- - to-1 disparity between the remainder_interest transferred by cyril and the consideration received by cyril does not support a finding that the two interests were of approximately equal value therefore we hold that cyril did not receive adequate_and_full_consideration for the remainder_interest he transferred to his children the estate is entitled to an offset of dollar_figure under sec_2043 for the partial consideration received by cyril to reflect the foregoing decision will be entered under rule
